COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:       In re Brandy Brenay Charles and Prophet Ronald Dwayne
                           Whitfield, relators; Brandy Brenay Charles and Ronald
                           Dwayne Whitfield v. Texas Department of Family and
                           Protective Services

Appellate case numbers:    01-18-00292-CV and 01-18-00311-CV

Trial court case number:   2017-02559J

Trial court:               314th District Court of Harris County

        This Court’s June 5, 2018 Order had directed the district clerk to file the
supplemental clerk’s record, which had been filed only in the direct appeal case, 01-18-
00311-CV, in the related mandamus case under 01-18-00292-CV. Later on June 5,
2018, pro se relator/appellant Ronald Dwayne Whitfield filed a response to this Order by
clarifying that the local administrative judge had only granted him permission to appeal,
but that Whitfield’s request for permission to file a mandamus petition was still pending.

       On June 6, 2018, the district clerk filed the supplemental clerk’s record in 01-18-
00292-CV. This record contains the May 15, 2018 order granting Whitfield permission,
as a vexatious litigant, “to appeal the May 3, 2018 judgment,” which refers to the
termination decree, but did not grant him permission to file a mandamus petition.
Accordingly, the Clerk of this Court is directed to accept for filing Whitfield’s appeal
and related filings in 01-18-00311-CV only, under Texas Civil Practices and Remedies
Code Section 11.103(a), with permission for the mandamus case still pending.

      Also on June 6, 2018, this Court had granted the extension request filed by Donald
M. Crane, appointed counsel for appellant Brandy Brenay Charles only, to file a motion
for rehearing/en banc reconsideration by June 28, 2018, in 01-18-00311-CV.
Accordingly, the Court sua sponte grants Whitfield a similar extension of time to file a
motion for rehearing/en banc reconsideration until June 28, 2018, in 01-18-00311-CV.
      It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                  Acting individually    Acting for the Court
Date: June 12, 2018